            Case 3:19-md-02913-WHO Document 1137 Filed 11/13/20 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      IN RE: JUUL LABS, INC., MARKETING SALES                 3:19-md-02913 (WHO)
 4    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 5                                                            Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 6    Exhibit A
 7

 8      JUUL LABS, INC.’S CONSOLIDATED PLAINTIFF FACT SHEET UPDATE FOR
                            CASE MANAGEMENT CONFERENCE
 9
            Per the Court’s August 21, 2020 Minute Entry following the Case Management Conference held
10
     on the same date (Dkt No. 915), Defendant Juul Labs, Inc. (“JLI”) hereby provides a consolidated update
11
     informing the Court as to the status of each plaintiff identified in JLI’s Motions to Dismiss Without
12
     Prejudice for Failure to Submit Discovery Required by Case Management Order No. 8 that are noticed
13
     for hearing at the November 20, 2020 Case Management Conference (Exhibit A). Exhibit A plaintiffs
14
     were included in JLI’s Motions to Dismiss Without Prejudice filed on 9/17/2020 (Dkt. No. 976);
15
     9/24/2020 (Dkt. No. 1001); 10/1/2020 (Dkt. No. 1012); 10/9/2020 (Dkt. No. 1040); and 10/15/2020 (Dkt.
16
     No. 1058).
17

18

19

20

21

22

23

24

25

26

27

28
                                                                               JLI’s Consolidated Plaintiff
                                                                                    Fact Sheet Update For
                                                                             Case Management Conference
           Case 3:19-md-02913-WHO Document 1137 Filed 11/13/20 Page 2 of 3



 1   Dated: November 13, 2020                /s/ Renee D. Smith/
                                             Renee D. Smith
 2
                                             KIRKLAND & ELLIS LLP
 3                                           300 North LaSalle
                                             Chicago, IL 60654-3406
 4                                           Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
 5                                           Renee.Smith@kirkland.com

 6
                                             Peter A. Farrell, P.C.
 7                                           KIRKLAND & ELLIS LLP
                                             1301 Pennsylvania Ave., N.W.
 8                                           Washington, DC 20004
                                             Telephone: (202) 389-5000
 9                                           Facsimile: (202) 389-5200
                                             Peter.farrell@kirkland.com
10
                                             Gregory P. Stone (SBN 78329)
11                                           gregory.stone@mto.com
                                             Bethany W. Kristovich (SBN 241891)
12                                           bethany.kristovich@mto.com
                                             John M. Gildersleeve (SBN 284618)
13                                           john.gildersleeve@mto.com
                                             MUNGER, TOLLES & OLSON LLP
14                                           350 South Grand Avenue, 50th Floor
                                             Los Angeles, CA 90071-3426
15                                           Telephone: (213) 683-9100
                                             Facsimile: (213) 687-3702
16
                                             Attorneys for Defendant Juul Labs, Inc.
17

18

19

20

21

22

23

24

25

26

27

28                                          2
                                                                    JLI’s Consolidated Plaintiff
                                                                         Fact Sheet Update For
                                                                  Case Management Conference
            Case 3:19-md-02913-WHO Document 1137 Filed 11/13/20 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 13, 2020, I electronically served the foregoing Consolidated
 3
     Plaintiff Fact Sheet Update for Case Management Conference on all counsel of record in this action using
 4
     the CM/ECF system.
 5

 6                                                       /s/ Renee D. Smith
                                                         Renee D. Smith
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                JLI’s Consolidated Plaintiff
                                                                                     Fact Sheet Update For
                                                                              Case Management Conference
